t c summary opinion united_states tax_court commissioner of internal revenue respondent diran li petitioner v docket no 6913-15s filed date diran li pro_se bryant w smith for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed pursuant to sec_7463 sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the taxable_year all monetary amounts are rounded to the nearest dollar the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioner resided in california the sole issue for decision is whether petitioner is entitled to education credits under sec_25a for the taxable_year background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference i petitioner’s background petitioner is a citizen of canada he was a full-time_student at the university of waterloo in ontario canada from until he graduated in date with a bachelor’s degree in mathematics the university of waterloo was accredited by the canadian association for cooperative education and recognized as an institution eligible to participate in the federal family educational loan program by the u s department of education the university of waterloo issued petitioner a canada revenue agency form t2202a tuition education and textbook amounts certificate reporting that he paid dollar_figure in education expenses in the university of waterloo operates on a trimester system and encourages its students to take short-term paid positions or internships in their chosen fields each academic year in this regard petitioner obtained temporary employment in the united_states in and he was present in the united_states and employed by pitney bowes inc as a security developer from may to date he was again present in the united_states from january to date while employed by minted llc as a software engineer intern in petitioner was present in the united_states from february to and from march to for job interviews he subsequently accepted a position as a software development engineer with microsoft corp and was present in the united_states from july to date he then traveled to canada to celebrate the holidays and returned to the united_states in early date petitioner was not married during the period in question ii petitioner’s tax returns petitioner filed form sec_1040nr u s nonresident_alien income_tax return for the taxable_year sec_2010 and sec_2011 and a form_1040 u s individual_income_tax_return for the taxable_year on his form_1040 for petitioner reported wage income of dollar_figure he attached to his tax_return a form_8863 education credits american opportunity and lifetime learning credits and claimed a nonrefundable education credit of dollar_figure and a refundable education credit of dollar_figure on line sec_49 and sec_66 of his tax_return respectively iii the parties’ positions respondent maintains that petitioner first qualified as a resident_alien of the united_states on date when he first met the substantial_presence_test prescribed in sec_7701 and because he was a nonresident_alien for a portion of the taxable_year in accordance with the provisions of sec_25a he is not entitled to education credits petitioner relies on instructions that the internal_revenue_service irs published to assist taxpayers in completing form_8863 he asserts that because he satisfied the substantial_presence_test during he is entitled to the education credits in dispute discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 tax deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed rule a 503_us_79 292_us_435 under certain circumstances the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 although petitioner has not alleged that sec_7491 applies the facts material to the disposition of this case are not in dispute consequently the placement of the burden_of_proof is a moot point i sec_25a--education credits sec_25a authorizes education tax_credits including the lifetime_learning_credit prescribed in subsection c and the american opportunity_credit prescribed in subsection i the latter representing a modified version of the hope scholarship credit prescribed in subsection b the tax_credits are available to taxpayers who pay qualified_tuition_and_related_expenses for education furnished to an eligible_student the american opportunity_credit is equal to the sum of of so much of the qualified_tuition_and_related_expenses as does not exceed dollar_figure plu sec_25 of such expenses so paid as exceeds dollar_figure but does not sec_25a was enacted as part of the taxpayer_relief_act_of_1997 pub_l_no sec a stat pincite exceed dollar_figure sec_25a up to of the credit may be refundable sec_25a see lara v commissioner tcmemo_2016_96 in general terms education credits are available to an eligible_student as that term is defined in sec_25a there is no dispute that petitioner would otherwise qualify as an eligible_student sec_25a however limits the availability of education credits to a nonresident_alien specifically sec_25a provides nonresident_aliens --if the taxpayer is a nonresident_alien_individual for any portion of the taxable_year this section shall apply only if such individual is treated as a resident_alien of the united_states for purposes of this chapter by reason of an election under subsection g or h of sec_6013 subsections g and h of sec_6013 permit a nonresident_alien_individual who is married to a citizen or resident_of_the_united_states to join with his or her spouse sec_25a provides as follows eligible_student --for purposes of this subsection the term eligible_student means with respect to any academic period a student who-- a meets the requirements of section a of the higher education act of u s c a as in effect on the date of the enactment of this section and b is carrying at least the normal full-time work load for the course of study the student is pursuing in making an election to be treated as a resident_of_the_united_states this election is not available to petitioner however because he was not married to a citizen or resident_of_the_united_states during the period in question consequently if petitioner was a nonresident_alien for any portion of the taxable_year as respondent contends then he is ineligible to claim the education credits in dispute ii resident and nonresident_alien status the term resident_alien is defined in sec_7701 which provides that an alien individual shall be treated as a resident_of_the_united_states with respect to any calendar_year if that individual is a lawful permanent resident_of_the_united_states at any time during that calendar_year meets the substantial_presence_test or makes the first-year election prescribed in sec_7701 sec_7701 defines a nonresident_alien as an individual who is neither a citizen_of_the_united_states nor a resident_of_the_united_states within the meaning of sec_7701 as a general_rule an individual meets the substantial_presence_test if he was present in the united_states on at least days in the current_year and the sum of the number of days on which he was present in the united_states during the current_year one-third of the days he was present in the united_states in the first preceding year and one-sixth of the days he was present in the united_states in the second preceding year equals or exceed sec_183 days applying this formula the parties agree that petitioner qualified as a resident_alien of the united_states in calendar_year because he satisfied the substantial_presence_test set forth in sec_7701 sec_7701 which establishes special rules governing an alien individual’s first year of residency in the united_states provides in relevant part as follows a first year of residency -- i in general --if an alien individual is a resident_of_the_united_states under paragraph a with respect to any calendar_year but was not a resident_of_the_united_states at any time during the preceding calendar_year such alien individual shall be treated as a resident_of_the_united_states only for the portion of such calendar_year which begins on the residency_starting_date petitioner does not contend that he was a lawful permanent resident_of_the_united_states in see sec_7701 or that he qualified or attempted to make the first-year election prescribed in sec_7701 among other requirements the latter election is not available to an alien individual who is a resident_of_the_united_states for a calendar_year under sec_7701 ie an individual who meets the substantial_presence_test we further note that the record suggests that petitioner entered the united_states on j-1 visas exchange visitor program in and although petitioner’s student visitor status raises the question whether petitioner was an exempt_individual within the meaning of sec_7701 in and we need not consider that question given that we conclude that he is not entitled to the education credits in dispute in any event iii residency_starting_date for individuals meeting substantial_presence_test --in the case of an individual who meets the substantial_presence_test of paragraph with respect to any calendar_year the residency_starting_date shall be the first day during such calendar_year on which the individual is present in the united_states in sum sec_7701 provides that if petitioner was not a resident_of_the_united_states in he will be treated as a resident_of_the_united_states in only for the portion of the year which begins on the residency_starting_date inasmuch as the parties agree that petitioner was a resident_of_the_united_states in under the substantial_presence_test sec_7701 provides that his residency_starting_date would be the first day in that he was present in the united_states petitioner does not contend nor did he attempt to show that in he was a lawful permanent resident_of_the_united_states see sec_7701 that he qualified for or attempted to make the first-year election prescribed in sec_7701 or that he satisfied the substantial_presence_test under the circumstances it follows that petitioner’s residency_starting_date under sec_7701 and iii was date--the first day that he was present in the united_states in because petitioner was a nonresident_alien for a portion of we sustain respondent’s determination consistent with the statutory regime outlined above that petitioner is not entitled to the education credits in dispute as a final matter we note that petitioner’s reliance on instructions that the irs published to assist taxpayers in completing form_8863 is misplaced whatever ambiguity might be found in those instructions cannot affect the operation of the tax statutes or petitioner’s obligations thereunder see 129_tc_175 citing 94_tc_384 explaining that tax form instructions cannot be relied upon as authoritative sources of law to reflect the foregoing decision will be entered for respondent
